—Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Family Court (Trost, J.H.O.) erred in failing to determine respondent’s post-trial motion to dismiss and petitioner’s cross motion to reopen the proof or for a new trial. It further erred in transferring those motions to another Judge for determination. We remit the matter, therefore, to Trost, J.H.O., for his consideration and determination of those motions. (Appeal from Order of Erie County Family Court, Dillon, J. — Paternity.) Present — Denman, P. J., Green, Balio, Fallon and Boomer, JJ. (Filed Nov. 4, 1993.)